Citation Nr: 0709530	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-39 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a bipolar 
disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for alcohol abuse.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a respiratory 
disorder.

4.  Entitlement to service connection for schizophrenia.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for chronic back 
disorder.




REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 7, 1976 to 
January 12, 1977.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that a review of VA treatment 
records of record shows that the veteran has indicated on 
numerous occasions that he receives disability benefits from 
the Social Security Administration (SSA) for both psychiatric 
and physical disabilities.  There is no indication that any 
effort has been made to secure any SSA decision or any 
associated medical records.  If such SSA decision and medical 
records exist, they should be obtained and incorporated into 
the claims files.  38 U.S.C. § 5103A (West 2002).  

With respect to the issues of whether new and material 
evidence has been presented to reopen claims for service 
connection for a bipolar disorder, alcohol abuse, and a 
respiratory disorder, the Board notes that in Kent. v. 
Nicholson, 20 Vet. App. 1 (2006), the Court established 
significant new requirements with respect to the content of 
VA's duty to assist notice which must be provided to a 
veteran who is petitioning to reopen a claim.  The Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the 
regulatory notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the duty to notify requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  An applicable notice letter has not been 
provided regarding the veteran's claims to reopen previously 
denied claims for service connection for a bipolar disorder, 
alcohol abuse and a respiratory disorder.  

Finally, the Board notes that in August 2005 the Board 
received additional evidence from the veteran.  This evidence 
has not yet been reviewed by the RO in conjunction with the 
veteran's claims and the veteran has not submitted a waiver 
of initial review by the RO.  In fact, he has specifically 
requested that his case be remanded to Agency of Original 
Jurisdiction (AOJ) for its initial review of the evidence 
submitted subsequent to the September 2004 statement of the 
case (SOC).  See 38 C.F.R. §§ 19.31, 20.1304 (2006); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request all documents 
pertaining to any award of benefits from 
the SSA, and specifically request a copy 
of the decision awarding any benefits and 
copies of the medical records, upon which 
the SSA based its decision.  

2.  The RO should send a revised notice 
letter regarding the request to reopen the 
claims for service connection for a 
bipolar disorder, alcohol abuse and a 
respiratory disorder.  The notice letter 
must describe the elements necessary to 
establish service connection for each 
disability, must explain the definition of 
new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of service connection for 
each disability.  Kent. v. Nicholson, 20 
Vet. App. 1 (2006).  In particular, the 
notice must inform the veteran that of the 
element missing necessary to substantiate 
each claim for service connection.

3.  Thereafter, the RO should undertake 
any other development deemed necessary and 
readjudicate the issues on appeal.  If the 
issues on appeal remain denied, a 
supplemental statement of the case (SSOC), 
which discusses all the evidence received 
since the September 2004 SOC including the 
evidence received in August 2005, should 
be provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




